DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 8/23/2019.
Claims 1-20 are pending. Claims 1, 8 and 14 are the base independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for consistence: 
Claim 8, the sixth to last line, recites limitation “the second radio interface.”  This limitation is amended into --the second RAT-- as recited in claim 1.
Claim 14, the sixth to last line, recites limitation “the second radio interface.”  This limitation is amended into --the second RAT-- as recited in claim 1.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the combination of prior art on the record, in that, Lee et al 
Regarding claim 1, however, Lee does not alone or in combination disclose the claim limitation as a whole:  a processor configured to: determine that the UE supports use of radio resources provided according to a second access technology (RAT) in multi-RAT radio resource aggregation; signal to a base station that the UE supports multi-RAT radio resource aggregation receive, in a connected mode from the base station using signaling specific to the UE, radio resource control (RRC) information for performing access point selection for redirection of uplink data by the UE via the second RAT according to a split bearer configuration, wherein the split bearer configuration enables the UE device to transmit a first portion of uplink data of a first radio bearer on first radio resources via a first RAT and route, at a cellular protocol stack packet data convergence protocol (PDCP) layer, a second portion of uplink data of the first radio bearer to second radio resources via the second RAT; attach to a first access point using the second RAT based on triggering from the base station, and perform communication according to the split bearer configuration via the first access point; and perform access point selection to a second access point, different than the first access point, based on the RRC information, and perform communication according to the split bearer configuration via the second access point.

These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 8 and 14, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additional reasons for allowance can be found in the NOA of the parent application. Therefore, for the reasons discussed, claims 1-20 are allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see details above): Lee et al (US 2016/0295440 A1), Kim (US 2016/0219475), and Damnjanovic et al (US 2015/0271836).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YAOTANG WANG/Primary Examiner, Art Unit 2474